NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 14-1547
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                   LARON CARTER,
                                            Appellant
                                     __________

                     On Appeal from the United States District Court
                               for the District of Delaware
                        (D.C. Criminal No. 1-12-cr-00071-002)
                      District Judge: Honorable Sue L. Robinson

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 18, 2014

           BEFORE: RENDELL, JORDAN, and NYGAARD, Circuit Judges


                               (Filed: November 19, 2014)

                                       __________

                                        OPINION*
                                       __________

NYGAARD, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Appellant Laron Carter was found guilty by a jury of aiding and abetting a bank

robbery by acting as the getaway driver. At trial, Carter asked the District Court to add a

jury instruction on “accessory after the fact.” The District Court denied Carter’s

requested instruction. The District Court charged the jury with the Third Circuit Model

Jury Instruction for aiding and abetting, but modified the charge by instructing that the

jury “must find that the [G]overnment proved beyond a reasonable doubt . . . that the

defendant knowingly did some act, to wit, driving the car, for purpose of aiding [and

abetting].” We review a challenge to a jury instruction for an abuse of discretion and

finding none here, will affirm Carter’s conviction.1

         Carter argues on appeal that the jury should have received a specific instruction on

unanimity because the Government promoted several different theories of criminal

liability in an attempt to convict him of aiding and abetting the robbery. Carter relies on

our decision in United States v. Beros, 833 F.3d 455 (3d Cir. 1987), to support his

argument. In Beros, we determined that the general unanimity instruction was inadequate

where a defendant had been charged in the indictment with numerous acts, each of which

could constitute a violation of the relevant statute. Id. at 461. We were concerned in

Beros that the jurors could have agreed that the defendant violated the statute, but

predicated their conclusions on different acts. Id. We held, therefore, that the jurors

should have been instructed that they must unanimously agree as to which specific act or

acts supports the defendant’s guilt. Id. at 461-62.



1
    Carter does not appeal his sentence.
                                               2
       Carter’s reliance on Beros, however, is misplaced. First of all, a specific

unanimity instruction (e.g., telling jurors that they need to be unanimous about the way in

which an offense was committed) is necessary only when “the jury is likely to be

confused as to whether it is required to be unanimous on an essential element.” United

States v. Cusumano, 943 F.2d 305, 312 (3d Cir. 1991). In the “routine case” a “general

unanimity instruction will ensure that the jury is unanimous on the factual basis for a

conviction, even where an indictment alleges numerous factual bases for criminal

liability.” Id. (quoting Beros, 833 F.2d at 460). Carter was charged solely with aiding

and abetting a bank robbery. The indictment never alleged that he engaged in separate or

overlapping offenses.2 Therefore, we see no risk that jurors in Carter’s case would have

been confused by the District Court’s instruction.

       Further, even were we to assume a Beros-type instruction was required because

the Government presented multiple charges and/or theories of criminal liability, the

District Court’s instructions cured any such problem. Pursuant to the modified

instruction, supra, jurors had to unanimously agree that Carter acted as the getaway

driver during the bank robbery. Clearly, any reasonable juror would have known that the

sole basis for his or her verdict was whether Carter drove the getaway car and the District

Court’s instruction cleared away any possible confusion for jurors.

2
  Count One of the Indictment alleged that “On or about May 10, 2012, in the State and
District of Delaware, TYRONE WILLIAMS and LARON CARTER, defendants herein,
by intimidation, did take from the person and presence of various bank employees, a sum
of money, belonging to and in the care, custody, control, management, and possession of
the Wells Fargo Bank, N.A., 2011 Concord Pike, Wilmington, Delaware, the deposits of
which were then insured by the Federal Deposit Insurance Corporation, in violation of
Title 18, United States Code, Section 2113(a) and Section 2.”
                                             3
      In sum, and having considered all arguments raised by the Appellant, we find no

merit to them and will affirm conviction.




                                            4